The PRESIDENT
delivered the opinion of the court.
We feel no difficulty in declaring, that both decrees are right. Although the appellant might have resorted to a Court of Equity in the first instance, if his case would bear it, it is now too late, after having made his election, to take a trial at law. As to the surprise, which is made the pretext for this application to a Court of Equity it ought not to benefit the appellant in the present case; since, when he discovered a disposition in the appellee, to avail himself of his legal advantage at the trial, he might have suffered a nonsuit.
Decree affirmed.